Exhibit 10.12

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (this “Amendment”) to the Employment Agreement dated as of
April 2, 2003 (as amended by Amendment No. 1 thereto, the “Employment
Agreement”), between InfoSpace, Inc., a Delaware corporation (the “Company”) and
Edmund O. Belsheim, Jr. (“Employee”), is made as of this 3rd day of October,
2006 by and between the Company and Employee. Capitalized terms used herein and
not otherwise defined are used as defined in the Employment Agreement.

 

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
as provided herein;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

  1.   New Subsection 6(b)(v) of the Employment Agreement. Section 6(b) is
amended to append new Subsection 6(b)(v) to the end of Section 6(b). New
Subsection 6(b)(v) shall read in its entirety as follows:

 

“a one-time “lump sum” payment of severance pay (less applicable withholding
taxes) in an amount equivalent to the difference between (y) $1,000,000 and
(z) the sum of the gross severance amounts (i.e. before giving effect to
applicable withholding taxes) provided for in Subsections 6(b)(i) and 6(b)(ii)
above, to be paid in accordance with the Company’s normal payroll policies no
later than the Company’s first regular payroll date following the Termination
Date.”

 

  2.   Amendment to Section 6(d) of the Employment Agreement. Section 6(d) is
amended and restated in its entirety to read as follows:

 

“Death. In the event of Employee’s death while employed hereunder (i) one
hundred percent (100%) of the Employee’s then unvested stock options shall
immediately vest and become exercisable; and (ii) Employee’s beneficiary (or
such other person(s) specified by will or the laws of decent and distribution)
(x) will receive the benefits specified in Subsections 6(b)(i), 6(b)(ii),
6(b)(iii) and 6(b)(v) above; and (y) will have the right to exercise Employee’s
stock options for one (1) year following Employee’s death.”

 

  3.   Effect on the Employment Agreement. Except as specifically set forth
herein, the Employment Agreement shall not be otherwise amended but shall remain
in full force and effect, subject to the terms thereof.

 

 



--------------------------------------------------------------------------------

  4.   Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first above written.

 

INFOSPACE, INC     EMPLOYEE By:  

/s/ James F. Voelker

   

/s/ Edmund O. Belsheim, Jr.

James F. Voelker     Edmund O. Belsheim, Jr. Chief Executive Officer    